DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2, and 4-11 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 5,604,828 to Yaffe.
Yaffe discloses in the abstract and figures 11-12, a terminal comprising: 
A body (“integrated circuit” and column 7, line 59) defining an interior (inside of chip), the body having output ports (P1-P6); 
A first optical power splitter (22) having uneven power split (67/33; figure 2); 
A second power splitter (24) splitting power from the first and evenly splitting the received signal (50/50; figure 2).


As to claim 5, the body has an input port (P1-P6).
As to claims 6 and 9, there is no specific structural language recited for “ruggedized”. The input port of an integrated circuit is rugged.
As to claim 7, one of the outputs are directed to a port (P4). 
As to claim 8, a pass through can be configured (column 8, lines 17-28).
As to claim 10, the outputs are directed to respective ports.
As to claim 11, no specific structure is recited in regards to “sealed from contaminants”. An integrated circuit would itself be inherently sealed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yaffe.
Yaffee discloses the invention as claimed except for the splitter ratio being 25/75. Yaffe does disclose being able to set the ratio (column 1, lines 38-59 and column 7, lines 18-19). 
It would have been obvious to one having ordinary skill in the art to set the appropriate power level for the intended use.
Claims 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yaffe in view of US 5,912,749 to Harstead et al.
As to claim 12, Yaffe discloses the invention as claimed including the ability to connect more than one circuit to another (column 8, lines 17-28) but fails to explicitly disclose the terminal’s input and output. 
Remaining claims 13-20 relate to the above and are disclosed with additional hardware such as optical cables or adapters. 
As to claim 13, Yaffe discloses adding multiple power splitters. 
As to claim 14, Yaffe enables even splitting (column 7, line 15). 
Claims 15-16 relate to fibers with connectors.
Claims 17-18 relate to “ruggedized adapters” similar to above. 
As to claim 19, the second output is greater (67%). 
As to claim 20, the output is as claimed to ports. 
As to claim 21, the terminals are “sealed” from contaminants. 
Harstead discloses such an arrangement in a central office (12) connected with optical cables. 
It would have been obvious to one having ordinary skill in the art to recognize the circuit of Yaffe can be placed literally into ANY housing and connecting more than one together is already disclosed by Yaffe. Simply housing the components into a housing and networking them together with the power settings claimed would be within the level of ordinary engineering to achieve a pre-determined output for the intended use of the network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2003/0165295.
US 5,745,619.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883